Citation Nr: 1628910	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  10-27 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel







INTRODUCTION

The Veteran served on active duty from December 1965 to March 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

When this case was previously before the Board in February 2014 it was remanded for additional development.  It has since been returned to the Board for further appellate action.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

While the Board regrets the delay, additional development is required before the Veteran's claim is decided.  In the course of the above-noted February 2014 remand, the Board found the Veteran's May 2010 VA audiology examination report to be inadequate.  Specifically, the Board noted deficiencies in the examiner's medical opinion.  Following her examination, the examiner found the Veteran's bilateral hearing loss was less likely than not related to military service, in principle part, because "hearing was within normal limits during military service."  The Board found this medical opinion insufficient, because the examiner did not adequately consider and address the Veteran's statements relative to the onset and continuity of his hearing loss, or the Veteran's conceded military noise exposure resulting from his military occupational specialty (MOS).  The Board specifically indicated that an examiner cannot simply rely on the absence of evidence in the service treatment records (STRs) to provide a negative opinion.  

Briefly, the Board notes the Veteran has clearly been diagnosed with a bilateral hearing loss disability in accordance with 38 C.F.R. § 3.385.  In addition, the Veteran's DD-214 indicates his MOS was Pilot.  The Board notes the United States Marine Corps has acknowledged this MOS carries a high probability for exposure to acoustic trauma.  The Board also notes the Veteran is the recipient of 15 Air Medals, which indicates extensive time operating his helicopter in service.  Therefore, the central issue that remains is whether a link can be established between the Veteran's current disabilities and his in-service acoustic trauma.  

A second VA medical opinion was obtained in April 2014.  The Board observes the medical opinion was performed by an Audiologist who did not previously examine the Veteran.  The examiner again concluded the Veteran's hearing loss was less likely as not related to his in-service noise exposure.  In support of her conclusion, the examiner tersely stated that she agreed with the prior examiner's opinion, and again noted the Veteran's hearing was within normal limits during military service.  In sum, the examiner simply restated the same opinion provided by the May 2010 examiner, which was found to be deficient.  As indicated in the Board's February 2014 remand, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Further, the examiner wholly failed to address the Veteran's self-reports of diminished hearing since service as a result of his extensive time flying a helicopter.  Examiners simply are not free to ignore a veteran's statements related to lay observable symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Based on these insufficiencies, the Board finds a new medical opinion is necessary.  

Finally, the Board notes a series of papers by Sharon Kujawa at the Department of Audiology Massachusetts Eye and Ear Infirmary, which shows that even in the presence of a "fully" recovered temporary threshold shift (TTS), hair cells are damaged.  This study indicates that while people have a finite number of hair cells at any given frequency only a portion of those cells are needed for what we measure as normal hearing, and the remainder could be considered a protective mechanism.  This study also suggests that as people age these hair cells are damaged and if the redundant cells are not there the individual will experience a greater hearing loss.  Until recently, short term exposure was thought to result in a TTS that recovered completely when the individual was sound.  However, the above-noted data/papers cast doubt on prior studies that concluded limited sound exposure in the past may not result in long term damage.  Based on these divergent studies, as well as the VA examiner's lack of reasoning to support her April 2014 medical opinion, the Board finds a medical opinion from an Otolaryngologist is necessary prior to the final adjudication of this matter.  

On remand, all relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim on appeal, to include any more recent treatment records related to the claimed disability.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  After completion of the above, an addendum medical opinion must be obtained from a VA Otolaryngologist with sufficient experience and expertise to provide an opinion as to the etiology of the Veteran's bilateral hearing loss.  The physician must consider the above-noted study by Dr. Sharon Kujawa, and in doing so, must also be mindful that although hearing loss may not be shown in service or at separation from service, service connection can still be established if the evidence shows that it is actually due to incidents during service.  

In this regard, the physician must state whether any degree of the Veteran's hearing loss at least as likely as not (a 50 percent probability or greater) originated during his period of active service or is otherwise etiologically related to his active service, to specifically include his conceded military noise exposure.  Another examination of the Veteran must be performed only if deemed necessary by the physician providing the opinion.

The examiner must provide a complete rationale for all proffered opinions.  If the physician is unable to provide any required opinion, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.

3.  The RO or the AMC should also undertake any other indicated development.  

4.  Finally, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




